DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,902,738. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of the present application are encompassed by claims 1-20 of the US Patent Application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 21 recites a method executed by a computer processor, for generating questions based on provided content. The limitation of automatically extracting, by a computer processor, a key phrase from the provided content, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer processor” language, “extracting” in the context of this claim encompasses a user mentally extracting a key phrase from content. Similarly, the limitations of: generating are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. The same interpretation is applied to the remaining steps in claim 21.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – by a computer processor. The by a computer processor is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 22-40.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 24-37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0213469 A1 to Elchik et al. (hereinafter “Elchik”) in view of US Publication No. 2017/0323008 A1 to Makino (hereinafter “Makino”).

Concerning claim 21, Elchik discloses a method executed by a computer processor, for generating questions based on provided content (paragraphs [0044] – [0046], [0056], [0070] – content is assessed to determine probability of interesting words), the method comprising: 
automatically extracting, by a computer processor, a key phrase from the provided content using a combination of: a first model associated with a semantic relevance between the key phrase and the provided content, and a second model associated with generating syntactic boundaries of key phrases in the provided content (paragraphs [0044] – [0046], [0056], [0070] – content is assessed to determine probability of interesting words); and 
generating, by the computer processor, a question in natural language using the extracted key phrase as an answer to the question through one or more iterations of interpolating a sequence of words in the question (paragraph [0047] – lesson (i.e., questions) are generated based on the assessment). 
Elchik lacks specifically disclosing, and Makino discloses wherein the interpolation of the sequence of the words is based on a second probability that a word is next in the sequence of words in the question (paragraphs [0007], [0044]-[0049], [0068], [0069] – probabilities for words are calculated, including probability of word next to the previous word in the question).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement using word probability prediction as disclosed by Makino in the system of Elchik in order to create a more efficient question generation system.

Concerning claim 24, Elchik discloses the method further comprising: receiving a set of questions and answers using cloud sourcing, and conditioning the first model for training using the received set of questions and answers (paragraphs [0044]-[0047], [0056], [0070] – neural model is used to estimate and questions are generated based on the analyzed content).

Concerning claim 25, Elchik discloses wherein the neural model has been trained on a dataset comprising human-selected key phrases (paragraphs [0044] – [0047], [0056], [0070]  – neural model is trained).

Concerning claim 26, Elchik discloses further comprising identifying a start location and an end location of the key phrases in the provided content (paragraph [0039] – the start and end of sentences are analyzed).

Concerning claim 27, Elchik discloses wherein the identifying includes performing a dot product attention mechanism parameterizing a probability distribution (paragraph [0072] – identifying includes a dot product attention mechanism).

Concerning claim 28, Elchik discloses further comprising determining an attention distribution of word positions in the provided content, wherein the generating includes providing at least one word of the question based on the attention distribution (paragraphs [0044]-[0047] –attention distribution of words in content is determined).

Concerning claim 29, Elchik discloses wherein the provided content includes a document. (paragraph [0039] – document having words is analyzed).

Concerning claim 30, see the rejection of claim 21. 

Concerning claim 31, Elchik discloses wherein the first model is based at least upon a first probability of an entity in the provided content being an answer conditioned on the provided content, wherein a second model is a sequence-to-sequence model for generating one or more boundaries of key phrases, wherein the entity comprises a word in the provided content, and wherein the pointer network identifies start and end locations of the key phrases in the provided content (paragraphs [0039], [0044] – [0046], [0056], [0070] – content is assessed to determine probability of interesting words and the start and end of sentences are analyzed).

Concerning claim 32, Elchik discloses wherein the pointer network comprises: an encoder for encoding the provided content; and a decoder to extract the key phrases (paragraphs [0008], [0032], [0045] – encoder and decoder are provided to extract phrases and generate questions).
Concerning claim 33, Elchik discloses wherein the question generator comprises: an encoder for encoding the provided content; and a decoder to generate the question (paragraphs [0008], [0032], [0045] – encoder and decoder are provided to extract phrases and generate questions).

Concerning claim 34, Elchik discloses wherein the decoder includes an attention mechanism (paragraphs [0044]-[0047] –attention distribution of words in content is determined).

Concerning claim 35, Elchik discloses wherein the decoder includes a Long Short Term Memory (LSTM) (paragraph [0045]).

Concerning claim 36, Elchik discloses wherein the pointer network receives a set of questions and answers using cloud sourcing and conditions the first model for training using the received set of questions and answers (paragraphs [0044]-[0047], [0056], [0070] – neural model is used to estimate and questions are generated based on the analyzed content).

Concerning claim 37, see the rejection of claim 21.


Concerning claim 39, Elchik discloses wherein the method further comprises conditioning a question generation model based on the one or more key phrases, wherein the question generation model is used for generating the question (paragraphs [0044]-[0047], [0056], [0070] – neural model is used to estimate and questions are generated based on the analyzed content).

Concerning claim 40, Elchik discloses the method further comprising: receiving a set of questions and answers using cloud sourcing; and conditioning the first model for training using the received set of questions and answers (paragraphs [0044]-[0047], [0056], [0070] – neural model is used to estimate and questions are generated based on the analyzed content).

Allowable Subject Matter
Claims 22, 23, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/           Primary Examiner, Art Unit 3715